In an action to recover damages for personal injuries, etc., the plaintiffs appeal from (1) an order of the Supreme Court, Nassau County (Bucaria, J.), dated *516September 6, 2001, which granted the defendant’s motion for summary judgment dismissing the complaint on the ground that the plaintiff John Willman did not sustain a serious injury within the meaning of Insurance Law § 5102 (d), and (2) an order of the same court, dated December 18, 2001, which denied their motion, denominated as one for leave to renew and reargue, but which was, in effect, for leave to reargue.
Ordered that the appeal from the order dated December 18, 2001, is dismissed, as no appeal lies from an order denying leave to reargue; and it is further,
Ordered that the order dated September 6, 2001, is affirmed; and it is further,
Ordered that one bill of costs is awarded to the respondent.
Under the circumstances of this case, the Supreme Court properly granted the defendant’s motion for summary judgment. Altman, J.P., S. Miller, McGinity, Schmidt and Rivera, JJ., concur.